SUMMARY ORDER
We issued a Summary Order dated September 18, 2008, remanding this case with *443respect to Tyrell Evans and requesting clarification as to whether the district court understood the extent of its discretion under Kimbrough v. United States, 552 U.S. 85,128 S.Ct. 558, 169 L.Ed.2d 481 (2007), to impose a non-Guidelines sentence. See United States v. Evans, 293 Fed.Appx. 63 (2d Cir.2008). The district court has responded that it “understood its discretion” and imposed a sentence that “was expressly described as a ‘departed guidelines sentence’ and ‘fair and just’ post-Booker under § 3553(a).” See Response to Remand, Jan. 13, 2009, 2009 WL 126882, at 6.
In light of the district court’s response, we now address Evans’s assertion that the district court failed to appreciate the advisory nature of the Guidelines or that the sentence imposed was unreasonable. It is clear from the record before us that the district court appreciated the advisory nature of the Guidelines. Moreover, there is no question that Evans’s sentence was both procedurally and substantively reasonable. •
Accordingly, the judgment of conviction of Tyrell Evans is hereby AFFIRMED.